DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application was examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A Reply was filed 2/2/2022.  The amendments have been entered.  Claims 21-30 and 33-34 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  The amendment removes all reference numerals from claim 21.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Spanitz (Reg. No. 47,104) on 3/3/2022.

The claims have been amended as follows: 
In claim 21, each of “(151)”, “(152)”, and “(153)” have been deleted. 
In claim 27, “portions” has been changed to -- ports --.  

Allowable Subject Matter
Claims 21-30 and 33-34 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646